DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2021 has been entered. Claims 1 and 7 have been amended. Claims 1-7 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments necessitated new grounds of rejection. 

Response to Arguments
The Applicant’s arguments regarding the rejection of above-mentioned claims have been fully considered.
In reference to Applicant’s arguments about:
Double Patenting.
Examiner’s response:
            The applicant has deferred response. Accordingly, the rejection is upheld.
In reference to Applicant’s arguments about:
Rejections under 35 USC §101.
Examiner’s response:
The examiner respectfully disagrees. 
In regards to argument:
“the present claims, which relate to a complex process including generating feature vectors and classification rules, is far more than a simple mental process. Applicant therefore respectfully submits that the claims are not directed to an abstract idea”,
The Examiner holds the view that generating rules and vectors are routine mental operations.
the present claims include a variety of elements that cannot be practically performed in the human mind, including "extracting, for a plurality of features, feature data from the plurality of assets and the plurality of asset classifications," "generating one or more feature vectors based on the extracted feature data," and "generating, by a machine learning (ML) algorithm and based on the one or more feature vectors, a first classification rule specifying a condition for applying the first classification of the plurality of classifications to a first asset of the plurality of assets."
The Examiner holds the view that "extracting, for a plurality of features, feature data from the plurality of assets and the plurality of asset classifications" and "generating one or more feature vectors based on the extracted feature data" are routine mental operations. The examiner further holds the view that "generating, by a machine learning (ML) algorithm and based on the one or more feature vectors, a first classification rule specifying a condition for applying the first classification of the plurality of classifications to a first asset of the plurality of assets" corresponds to mere data gathering in conjunction with the abstract idea (MPEP 2106.05 (I)(A)(iii)). As such, the element constitutes the addition of insignificant extra-solution activity to the judicial exception, and does not integrate the judicial exception into a practical application.
“the amended claims…are eligible because they "reflect[] an improvement in the functioning of a computer, or an improvement to other technology or technical field," and further "integrate" the alleged "judicial exception into a practical application of the exception.”,
The Examiner holds the view that the use of a machine learning algorithm, as claimed, is generic, and not sufficient in and of itself to represent a clear technological improvement over existing technology, nor to integrate the claimed invention into a practical application.
“The claim elements, taken as an ordered combination, are inventive steps that amount to significantly more than a patent upon an abstract idea.”
The Examiner holds the view that the claim elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
For these above reasons, rejections are still maintained.

In reference to Applicant’s arguments about:
Rejections under 35 USC §103.
Examiner’s response:
            Rejections withdrawn in view of amendments.


Claim Objections
Claims 1-7 are objected to because of the following informalities:  Claim 1 recites “determining a number of matching terms that are present in both the first classification rule and the second classification rule, wherein at least one term in the first classification rule is not included in the second classification rule” and “upon determining that the number of terms that match exceeds matching terms exceeds a threshold, determining whether differences between the first and second classification rules are significant…”  Appropriate correction is required.
Claims 2-7 are objected to based on their dependency from an above-objected to claim.

Double Patenting
 A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-7 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 8-20 of copending Application No. 15/820,117. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


INSTANT APPLICATION
[A method comprising:] receiving a plurality of assets from a data catalog, the plurality of assets comprising a set of database columns; receiving a plurality of classifications applied to the plurality of assets in the data catalog, wherein the plurality of classifications indicate a respective label for each respective database column in the set of database columns, and comprise: a first classification indicating that one or more data assets are confidential, a second classification indicating that one or more data assets include personally identifiable information, a third classification indicating that one or more data assets relate to finance, a fourth classification indicating that one or more data assets relate to tax, and a fifth classification indicating that one or more data assets are protected health information;
Application 15/820,117
[a processor; and a memory containing a program which when executed by the processor performs an operation comprising:]
[a computer program product, comprising: a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation comprising]
receiving a plurality of assets from a data catalog the plurality of assets comprising a set of database columns; receiving a plurality of classifications applied to the plurality of assets in the data catalog, wherein the plurality of classifications indicate a respective label for each respective database column in the set of database columns, and comprise: a first classification indicating that one or more data assets are confidential, a second classification indicating that one or more data assets 

extracting, for a plurality of features, feature data from the plurality of assets and the plurality of asset classifications;
generating one or more feature vectors based on the extracted feature data; 
generating one or more feature vectors based on the extracted feature data; 
generating, by a machine learning (ML) algorithm and based on the feature vector, a first classification rule specifying a condition for applying a first classification of the plurality of classifications to a first asset of the plurality of assets;
generating, by a machine learning (ML) algorithm and based on the feature vector, a first classification rule specifying a condition for applying a first classification of the plurality of classifications to a first asset of the plurality of assets;
identifying a second classification rule;
identifying a second classification rule;
determining a number of matching terms that are present in both the first classification rule and the second classification rule, wherein at 


upon determining that the number of terms that match exceeds a threshold, determining whether differences between the first and second classification rules are significant based on: whether the differences only include use of different data types; whether differences only include different rule types, and whether the differences only include different scores; and
upon determining that the differences between the first and second classification rules are not significant at least in part because the differences only include use of different data types, different rule types, and different scores, refraining from suggesting the first classification rule to a user.
upon determining that the differences between the first and second classification rules are not significant at least in part because the differences only include use of different data types, different rule types, and different scores, refraining from suggesting the first classification rule to a user.
Claim 2
Claim 9 and 16
determining that a second classification of the plurality of classifications applied to the first asset was applied to the first asset by a user;
determining that a second classification of the plurality of classifications applied to the first asset was applied to the first asset by a user;


	
identifying a third classification rule generated by the ML algorithm;
determining that a number of terms that match and are present in both the first classification rule and the third classification rule exceeds a threshold;
determining that a number of terms that match and are present in both the first classification rule and the third classification rule exceeds a threshold;
outputting the first and third classification rules to the user with an indication suggesting to replace the third classification rule with the first classification rule.
outputting the first and third classification rules to the user with an indication suggesting to replace the third classification rule with the first classification rule.	
Claim 3
Claim 10 and 17
storing the first classification rule
storing the first classification rule
determining a new asset has been added to the data catalog
determining a new asset has been added to the data catalog
determining that the new asset satisfies the condition specified in the first classification rule
determining that the new asset satisfies the condition specified in the first classification rule
programmatically applying the first classification to the new asset
programmatically applying the first classification to the new asset
Claim 4
Claim 11 and 18

determining that a second classification of the plurality of classifications was programmatically applied to the first asset based on a third classification rule generated by the ML algorithm
determining that a number of terms that match and are present in the first classification rule and the third classification rule exceeds a threshold
determining that a number of matching terms present in both the first classification rule and the third classification rule exceeds a threshold
outputting the first and third classification rules to a user with an indication suggesting to replace the third classification rule with the first classification rule.
outputting the first and third classification rules to a user with an indication specifying suggesting to replace the third classification rule with the first classification rule.
Claim 5
Claim 12 and 19
wherein the ML algorithm comprises one of: (i) a decision tree based classifier, (ii) a support vector machine, and (iii) an artificial neural network, wherein the ML algorithm generates the feature vector.
wherein the ML algorithm comprises one of: (i) a decision tree based classifier, (ii) a support vector machine, and (iii) an artificial neural network, wherein the ML algorithm generates the feature vector.
Claim 6
Claim 13 and 20
wherein the plurality of features comprise: (i) the plurality of classifications, (ii) a type of each of the plurality of classifications, (iii) a data 

Claim 7
Claim 14 and 20
wherein the plurality of assets further comprise: (i) a database, (ii) files, and (iii) a table in the database.
wherein the plurality of assets further comprise: (i) a database, (ii) files, and (iii) a table in the database.


	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claim 1, claim 1 requires “…determining a number of matching terms that match and are present in both the first classification rule and the second classification rule, wherein at least one term in the first classification rule is not included in the second classification rule”. The specification recites support for determining matching rules in at least paragraphs [0017], [0021], [0029], and [0031]. However, neither the specification nor the drawings recite any support for determining that “at least one term in the first classification rule is not included in the second classification rule.” Accordingly, the applicant has not demonstrated that they were in possession of the claimed invention at the time of filing. 
Claims 2-7 are rejected based on their dependency from an above-rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “receiving a plurality of classifications applied to the plurality of assets in the data catalog, wherein the plurality of classifications indicate a respective label for each respective database column in the set of database columns, and comprise: a first classification indicating that one or more data assets are confidential, a second classification indicating that one or more data assets include personally identifiable information, a third classification indicating that one or more data assets relate to finance, a fourth classification indicating that one or more data assets relate to 
Claims 2-7 are rejected based on their dependency from an above-rejected claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-7(s) are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 Analysis: In the instant case, the claims are directed to a method. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).

Step 2A Analysis: Based on the claims being determined to be within the four statutory categories, it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea). In this case, the claims fall within the judicial exception of abstract idea. Specifically, the abstract idea of “Mental processes (including an observation, evaluation, judgement, or opinion)”.

Step 2A Prong 1: Claim 1 recites:

“extracting, for a plurality of feature…” (evaluation/judgement)
“generating a feature vector…” (evaluation)
“generating... based on the feature vector…” (evaluation)
“identifying a second…” (judgement)
“determining a number…” (observation)
“upon determining that the number of terms… exceeds a threshold…determining whether differences…are significant…” (judgement)
“upon determining… refraining…” (judgement)
Step 2A Prong 2: This judicial exception is not integrated into a practical application because the additional elements in claim 1 “by a machine learning algorithm” correspond to mere instructions to implement an abstract idea or other exception on a computer. “Receiving a plurality of assets from a data catalog and a respective plurality of classifications applied to each asset in the data catalog” is merely an insignificant extra-solution activity to the judicial exception. Accordingly, these additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “receiving a plurality of assets from a data catalog and a respective plurality of classifications applied to each asset in the data catalog” is known by the courts to be well understood, routine, and conventional. The limitation is directed to the well understood, routine, and conventional computer function storing and retrieving information in memory (MPEP 2106.05(d)(II)).

Step 2A Prong 1: Claim 2 recites:
“determining that a second classification..(observation)
“identifying a third...” (judgement)
“determining that a number...” (judgement)
Step 2A: Prong 2 analysis: Claim 2 includes the limitation “outputting the first and second classification rule to the user with an indication specifying to replace the second classification with the first classification rule”, which is merely an insignificant extra-solution activity to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “outputting the first and second classification rule to the user with an indication specifying to replace the second classification with the first classification rule” is known by the courts to be well understood, routine, and conventional. The limitation is directed to the well understood, routine, and conventional computer function receiving or transmitting data over a network, more specifically, sending messages over a network. (MPEP 2106.05(d)(II)(i)).

Step 2A, Prong 1 analysis: Claim 3 recites:
“determining a new asset...” (observation)
“determining that the new asset...” (judgement)
“programmatically applying...” (evaluation)
Step 2A: Prong 2 analysis: Claim 3 includes the limitation “storing the first classification rule” which is merely insignificant extra-solution activity to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “storing the first classification rule” is known by the courts to be well understood, routine, and conventional. The limitation “storing the first classification rule” is directed to the well understood, routine, and conventional computer function storing and retrieving information in memory (MPEP 2106.05(d)(ll)(iv)).

Step 2A, Prong 1 analysis: Claim 4 recites:
“determining that a second classification..” (observation)
“determining that a number...” (judgement)
Step 2A: Prong 2 analysis: Claim 4 includes the limitation “outputting the first and third classification rule to the user with an indication suggesting to replace the third classification with the first classification rule”, which is merely an insignificant extra-solution activity to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “outputting the first and third classification rule to the user with an indication suggesting to replace the second classification with the first classification rule” is known by the courts to be well understood, routine, and conventional. The limitation is directed to the well understood, routine, and conventional computer function receiving or transmitting data over a network, more specifically, sending messages over a network. (MPEP 2106.05(d)(ll)(i)).

Step 2A, Prong 1 analysis: Claim 5 recites:
“wherein the ML algorithm...” (evaluation)
Step 2A: Prong 2 analysis: Claim 5 does not incorporate any further limitations that are not directed to an abstract idea. This judicial exception is not integrated into a practical application because the additional element in claim 5 “wherein the ML algorithm comprises one of: (i) a decision tree based classifier, (ii) a support vector machine, and (iii) an artificial neural network, wherein the ML algorithm generates the feature vector”, corresponds to mere instructions to implement an abstract idea or other exception on a computer. The claims are directed to an abstract idea.

Step 2A: Prong 1 analysis: Claim 6 recites:
“wherein the plurality of features comprise...” (extra-solution activity)
Step 2A: Prong 2 analysis: Claim 13 includes the limitation “wherein the plurality of features comprise: (i) the plurality of classifications, (ii) a type of each of the plurality of classifications, (iii) a data format of each of the plurality of assets, (iii) a relationship between two or more of the plurality of classifications, (iv) a project to which each of the plurality of assets belong, (v) a data quality score computed for each of the plurality of assets, (vi) a set of tags applied to each of the plurality of assets, (vii) a name of each of the plurality of assets, (viii), a textual description of each of the plurality of assets, and (ix) a group of assets comprising a subset of the plurality of assets”, which is merely a part of the insignificant extra-solution activity to the judicial exception in claim 1. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “wherein the plurality of features comprise: (i) the plurality of classifications, (ii) a type of each of the plurality of classifications, (iii) a 

Step 2A: Prong 1 analysis: Claim 7 recites:
“wherein the plurality of assets comprise...” (extra-solution activity)
Step 2A: Prong 2 analysis: Claim 7 includes the limitation “wherein the plurality of assets comprise: (i) a database, (ii) files, and (iii) a table in the database”, which is merely a part of the insignificant extra-solution activity to the judicial exception in claim 8. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “wherein the plurality of assets comprise: (i) a database, (ii) files, (iii) columns in the database, and (iv) a table in the database” is known by the courts to be well understood, routine, and conventional. The limitation is directed to the well understood, routine, and conventional computer function storing and retrieving information in memory (MPEP 2106.05(d)(ll)(iv)).


Allowable Subject Matter
Claims 1-7 are presently novel over known existing prior art, but are currently rejected under §101 and §112.
Claim 1 recites a method that receives a plurality of data assets and classifications, extracts feature data and feature vectors from the assets, generates a first classification rule based on the features, identifies a second classification rule, and determines a number of matching first classification rule to the second classification rule. The above operations are known to the art (see at least U.S. Pub. No. 20200067861 A1 to Leddy et al, paragraphs [0054], [1662], [1233-1235], [1658-1659], [1914], and [0135-0136], and U.S. Pub. No. 20170250915 A1 to Long et al., paragraphs [0183] and [0163]). However, claim 1 further requires “upon determining that the number of terms that match exceeds a threshold, determining whether differences between the first and second classification rules are significant based on: determining whether the differences only include use of different data types, whether differences only include different rule types, and whether the differences only include different scores; and upon determining that the differences between the first and second classification rules are not significant at least in part because the differences only include use of different data types, different rule types, and different scores, refraining from suggesting the first classification rule to a user.” The examiner understands these limitations to require that the system first compare the data types, rule types, and scores of two rules, and then, based on the rules having been found to include different data types, rule types, and scores, determine that the differences between the rules are not significant. The closest known art to these recited limitations is U.S. Pub. No. 7788652 B2 to Plesko et Tariti, which discloses weak and strong type checking of a rule, wherein a data type difference between two rules may be found to be insignificant. However, the known prior art does not further disclose comparison of two rules’ rule types and scores and the 
Claims 2-7 are dependent upon an above described novel claim, and are novel by virtue of that dependence.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pub. No. 20070112824 A1 to Lock et al, U.S. Pub. No. 8417709 B2 to Chiticariu et al, U.S. Pub. No. 20180157988 A1 to Jagota, U.S. Pub. No. 20160063386 A1 to Xie et al, U.S. Pub. No. 20160012352 A1 to Peng et al, U.S. Pub. No. 20170323112 A1 to Tran et al, and “A Review of Machine Learning Algorithms for Text-Documents Classification” to Khan et al. US 9785795 B2 to Grondin et Grupta is considered pertinent due to the disclosed sensitive data classifications. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL G SMITH whose telephone number is (571)272-9730. The examiner can normally be reached M-F 8:00-17:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.G.S./Examiner, Art Unit 2126  
                                                                                                                                                                                                      /NICHOLAS KLICOS/Primary Examiner, Art Unit 2145